Appellant was convicted for unlawfully selling intoxicating liquors in the City of Wichita Falls, Texas, outside of the district in said city wherein intoxicating liquors could be legally sold, under the Act of March 12, 1913, page 32; 1 Branch's Ann. P.C., sec. 1262, and assessed the lowest punishment.
The indictment was in strict accordance with the law and properly charged appellant with the offense prescribed thereby and the law and indictment is valid. Art. 11, sec. 5, adopted in 1912; Act of April 7, 1913, p. 307; LeGois v. State, 190 S.W. Rep., 724; Ex parte Levine, 46 Tex.Crim. Rep.; Garonzik v. State, 50 Tex.Crim. Rep.; Williams v. State,52 Tex. Crim. 371; Cohen v. Rice, 101 S.W. Rep., 1052; Ex parte Abrams, 56 Tex.Crim. Rep..
It is shown herein that the City of Wichita Falls, in accordance with said law and Constitution, prescribed the limits wherein sales could be legally made and wherein they could not be legally made, and the evidence was sufficient to show that appellant illegally sold, as charged in *Page 461 
the indictment, intoxicating liquors outside of the limits where such sales could be legally made.
The evidence showing the illegal sale as alleged tended to develop that the house of appellant's wherein the sale was made was a place where lewd women congregated and drank beer, which would make it a disorderly house. The district attorney in arguing the case said to the jury the evidence shows that "Joe LeGois is running a disorderly house, a place where you can take lewd women and drink beer." Appellant asked a special charge to disregard this argument of the district attorney. The court refused to give the charge. The bill presenting this matter does not state under what circumstances, nor the surroundings the language was used and does not show reversible error. Even if it had been improper the jury assessed the lowest punishment, hence no injury to appellant is shown.
Appellant introduced a woman who testified for him under the name of Mrs. Billie Marcus. She swore that her name was Mrs. Ford Wallace, and she sometimes went under the name of Mrs. Sonora Wallace, but that her name was not Susie Wallace. She also testified that about the first of October she had been arrested and put in jail and fined for something, she claimed to not know for what, and that Mrs. LeGois paid the fine for her. In effect, she denied that on that occasion she was prosecuted and convicted of being a common prostitute. For the purpose of impeaching her, the State introduced the sheriff, who testified in substance that on said occasion she was arrested charged with vagrancy, with being a common prostitute under the name of Susie Wallace. The State, over his objections, was then permitted to introduce a copy of the judgment of the justice of the peace in the said case against her under the name of Susie Wallace wherein it showed she had been arrested and charged with being a common prostitute and an order entered adjudging her guilty and stating that the fine and costs were paid. It has always been held in this State that any witness may be impeached by proving that he had been indicted or convicted for a misdemeanor imputing moral turpitude. See Branch's Crim. Law, section 167, where a great many cases are collated. The conviction of a woman for being a common prostitute certainly is an offense imputing moral turpitude. Sexton v. State, 48 Tex.Crim. Rep.; Bird v. State, 66 Tex. Crim. 617; Bogue v. State, 155 S.W. Rep., 943; 5 Words  Phrases, p. 480. Hence the State had the right to impeach her as it did.
The judgment is affirmed.
Affirmed.
                          ON REHEARING.                         June 26, 1918.